Case 3:20-cv-00443-DWD Document 30 Filed 12/11/20 Page 1 of 3 Page ID #263



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 NATIONAL WILDLIFE FEDERATION, AMERICAN
 RIVERS, PRAIRIE RIVERS NETWORK, MISSOURI
 COALITION FOR THE ENVIRONMENT, and
 GREAT RIVERS HABITAT ALLIANCE,

                                       Plaintiffs,

 vs.                                                            CASE NO. 20-cv-00443-DWD

 UNITED STATES ARMY CORPS OF ENGINEERS,
 LT. GENERAL SCOTT A SPELLMON, Commanding
 General and Chief of Engineers, MAJOR GENERAL
 DIANA M. HOLLAND, Commander of the Mississippi
 Valley Division of the Army Corps of Engineers,

                                       Defendants.

                        JOINT PROPOSED BRIEFING SCHEDULE

       Pursuant to this Court’s August 28, 2020 Order, ECF No. 25, the Parties hereby submit this

joint proposed briefing schedule seven days after the Federal Defendants lodged their

Supplemental Administrative Record. The Parties respectfully submit that their proposal for an

enlargement of the page limits set forth in Local Rule 7.1 is appropriate because: 1) of the

complexity of this case; 2) this case should be resolved based upon the Parties’ cross-motions for

summary judgment.     The following proposed briefing schedule will provide the Parties with

sufficient time and pages, and will promote judicial efficiency by resolving this case through

summary judgment.

   •   Plaintiffs shall file an opening brief of no more than 40 pages in support of their motion
       for summary judgment by February 15, 2021;

   •   Defendants shall file a combined brief of no more than 50 pages in opposition to
       Plaintiffs’ motion and in support of Defendants’ cross-motion for summary judgment by
       April 15, 2021;
Case 3:20-cv-00443-DWD Document 30 Filed 12/11/20 Page 2 of 3 Page ID #264



   •   Plaintiffs shall file a combined brief of no more than 25 pages in opposition to
       Defendants’ motion for summary judgment and reply in support of Plaintiff’s motion for
       summary judgment by June 1, 2021;

   •   Defendants shall file a reply brief of no more than 15 pages in support of their motion for
       summary judgment by July 1, 2021.

Respectfully submitted this 11th day of December, 2020.

  PAUL E. SALAMANCA
  DEPUTY ASSISTANT ATTORNEY GENERAL                       STEVEN D. WEINHOEFT
                                                          United States Attorney
  /s/ Matthew Marinelli
  MATTHEW MARINELLI                                       s/ Nathan D. Stump by Matthew
  United States Department of Justice                     Marinelli pursuant to permission
  Environment and Natural Resources Division              NATHAN D. STUMP
  Natural Resources Section                               Assistant United States Attorney
  P.O. Box 7611                                           9 Executive Drive
  Washington, D.C. 20044-7611                             Fairview Heights, IL 62280
  Tel: (202) 305-0293                                     Tel: 618.628.3710
  Fax: (202) 305-0506                                     Fax: 618.628.3810
  Matthew.Marinelli@usdoj.gov                             nathan.stump@usdoj.gov

/s/ Stephan C. Volker -- Lead Counsel by
Matthew Marinelli pursuant
to written permission on December 11, 2020
STEPHAN C. VOLKER (pro hac vice)
ALEXIS E. KRIEG (pro hac vice)
STEPHANIE L. CLARKE (pro hac vice)
JAMEY M.B. VOLKER (pro hac vice)
LAW OFFICES OF STEPHAN C. VOLKER
1633 University Avenue
Berkeley, California 94612
Tel: 510/496-0600 Fax: 510/845-1255
svolker@volkerlaw.com
akrieg@volkerlaw.com
sclarke@volkerlaw.com
jvolker@volkerlaw.com

/s/ Bruce A. Morrison by
Matthew Marinelli pursuant
to written permission on December 11, 2020
BRUCE A. MORRISON
GREAT RIVERS ENVIRONMENTAL LAW CENTER
319 North Fourth Street, Suite 800
St. Louis, Missouri 63102
Tel: 314/231-4181 Fax: 314/231-4184

                                                2
Case 3:20-cv-00443-DWD Document 30 Filed 12/11/20 Page 3 of 3 Page ID #265



bamorrison@greatriverslaw.org

Attorneys for Plaintiffs
NATIONAL WILDLIFE FEDERATION, et al.
